968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry D. POLLARD, Plaintiff-Appellant,v.BLATT & FALES LAW OFFICES;  Law Offices of Ness, Motley,Loadholt, Richardson & Poole;  Ronald L. Motley;  Terry E.Richardson, Jr.;  Charles W. Patrick, Jr.;  David L. Lyle,Jr.;  Catherine Beaver;  Lisa Wiley;  Law Offices of Kenyon& Lusk;  Karl L. Kenyon;  Robert P. Lusk;  Robert H. Hood &Associates;  Hood Law Firm;  ROBERT H. HOOD, Defendants-Appellees.
No. 92-1461.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 25, 1992Decided:  July 16, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-91-1552)
Larry D. Pollard, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before PHILLIPS, SPROUSE, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Larry D. Pollard appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pollard v. Blatt & Fales Law Offices, No. CA-91-1552 (D.S.C. Mar. 23, 1992).  In light of this disposition, we deny the motion for stay.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED